[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                      ________________________        U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 03-15026                    JULY 7, 2005
                        Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                      ________________________

                   D. C. Docket No. 02-80203-CR-KLR

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

CEDERICK DEON SWASEY,
CHARLIE LAWRENCE,

                                                       Defendants-Appellants.

                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                     _________________________
                             (July 7, 2005)

                  ON REMAND FROM THE
            SUPREME COURT OF THE UNITED STATES


Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
       This case is before the Court for consideration in light of United States v.

Booker, __ U.S. __, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005). We previously

affirmed Appellants’ convictions. See United States v. Swasey, 112 Fed.Appx. 5

(11th Cir.2004) (unpublished). The Supreme Court vacated our prior decision and

remanded the case to us for further consideration in light of Booker. For the

reasons that follow, we affirm Appellants’ sentences.

       Appellants Charlie Lawrence (“Lawrence”) and Cederick D. Swasey

(“Swasey”) appeal their 70-month sentences for conviction as to Count 1 of the

indictment (armed robbery, in violation of 18 U.S.C. §§ 2113 (a), (d)) and a

consecutive 84-month sentence for conviction under Count 2 (using a firearm

during a crime of violence, in violation of 18 U.S.C. § 924 (c)(1)(A)(ii)). Neither

Lawrence nor Swasey raised any challenge to their sentences on direct appeal

under Apprendi, Blakely, or the Sixth Amendment. Instead, Lawrence for the first

time raised the argument that his sentences were unconstitutional in his petition

for certiorari. Swasey raised the issue for the first time in his petition for rehearing

en banc.

       Appellants’ failure to timely raise an argument challenging their sentences

is fatal to this appeal.




                                           2
      Nothing in the Apprendi opinion requires or suggests that we are

      obligated to consider an issue not raised in any of the briefs that

      appellant has filed with us. Nor is there anything in the Supreme

      Court's remand order, which is cast in the usual language, requiring

      that we treat the case as though the Apprendi issue had been timely

      raised in this Court. . . .

             In the absence of any requirement to the contrary in either

      Apprendi or in the order remanding this case to us, we apply our

      well-established rule that issues and contentions not timely raised in

      the briefs are deemed abandoned.

United States v. Dockery, 401 F.3d 1261, 1262-63 (11th Cir. 2005) (considering

the case in light of United States v. Booker, __ U.S. __, 125 S. Ct. 738, 160 L. Ed.

2d 621 (2005) and holding appellant abandoned challenge to his sentence because

he did not raise the issue in his initial brief on appeal) (quoting United States v.

Ardley, 242 F.3d 989, 990 (11th Cir. 2001)); see also United States v. Sears,

__F.3d__, No. 03-16550, 2005 WL 1334892, at *1 (11th Cir. June 8, 2005)

(same).

      In the present case, the remand instructions do not demand a different

conclusion. Because Lawrence and Swasey failed to timely raise a constitutional

                                           3
challenge to their sentences or any challenge to their sentences based upon

Apprendi or any case applying the principle of Apprendi, they have abandoned this

argument. Thus, we affirm Appellants’ sentences.

      AFFIRMED.




                                         4